DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action on the merits is in response to the request for continued examination including remarks and amendments received on 14 November 2022. Claims 1, 3-7, 9-14, & 17-20 are pending. Claims 14 and 20 remain withdrawn as nonelected. Claims 1, 4-6, 9-11, and 17-19 are amended.  Claims 21 and 22 are newly added.

Response to Amendment
Claim Interpretation
In order to overcome a 35 USC 112(f) interpretation of certain limitations, applicant has amended the instant claims to eliminate the terms- but not the claimed function- from the claims. Specifically, the terms “irradiation device” in claim 1, “control unit” in claim 4, “scanning unit” in claim 1 and “measuring unit” in claim 9 have been eliminated from the instant claims. Therefore, it is no longer appropriate to maintain a functional language interpretation. However, where the claims are amended such that there is no structure claimed as performing a claimed function, examiner will regard such limitations as recitations of intended use and not further limiting the claim. These instances will be specifically pointed out below as they occur. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2013/0168902 to Herzog et al. (‘902 hereafter).
Regarding claim 21, ‘902 teaches an apparatus for additively manufacturing three-dimensional objects by successive layerwise selective irradiation and consolidation of layers of a build material, the apparatus comprising: a beam source configured to generate an energy beam directed toward a build plane along an optical beam path, wherein the energy beam irradiates build material in at least one consolidation zone (Fig. 2 items 7, 3, & 2); and a detection device configured to: receive, from the build plane along a radiation optical beam path that is different than the optical beam path, radiation emitted from at least one adjacent zone adjacent to the consolidation zone or radiation emitted from the consolidation zone and radiation emitted from the adjacent zone (FIG 2 items 17, 18); deflect the radiation that is emitted from the at least one consolidation zone and/or the at least one adjacent zone along the radiation optical beam path to an optical sensor (Fig. 2 items 9, 16, & 17); and detect a temperature of the at least one adjacent zone adjacent to the consolidation zone or the consolidation zone based on radiation emitted from the at least one adjacent zone adjacent to the consolidation zone or radiation emitted from the consolidation zone and radiation emitted from the adjacent zone (paragraph 0025).
Regarding claim 22, ‘902 teaches the apparatus wherein the detection device is synchronized with a beam deflection unit guiding the energy beam corresponding to a position of the energy beam on the build plane (Fig. 2 item 9).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 7, 9-11, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0168902 to Herzog et al. (‘902 hereafter) in view of 2017/0090462 to Dave et al. (‘462 hereafter) in view of U.S. Patent Application Publication 2004/0251242 to Jeong-Hun Suh (‘242 hereafter).
Regarding claim 1, ‘902 teaches an apparatus for additively manufacturing three-dimensional objects by successive layerwise selective irradiation and consolidation of layers of a build material with an energy beam, wherein the energy beam propagates along an optical beam path onto a build plane, wherein the energy beam irradiates build material in at least one consolidation zone, wherein the apparatus comprises a detection device configured to detect radiation (FIG 2 items 123 9 16 and 18). ‘902 does not teach monitoring of a zone adjacent to the consolidation zone or a scanning unit for deflecting radiation emitted from the consolidation zone and/or the adjacent zone. In the same field of endeavor, additive manufacturing, ‘462 teaches monitoring radiation emitted from at least one adjacent zone adjacent to the consolidation zone or radiation emitted from the consolidation zone and radiation emitted from the adjacent zone and a receive, from the build plane along a radiation optical beam path that diverges from the optical beam path that the energy beam travels, the radiation that is emitted from the at least one consolidation zone and/or the at least one adjacent zone (paragraph 0086); and deflect the radiation that is emitted from the at least one consolidation zone and/or adjacent zone along the radiation optical beam path to an optical sensor, (paragraph 0086) for the benefit of assaying the thermal situation of an additive manufacturing process. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘902 with those of ‘462 for the benefit of monitoring the thermal state of an additive manufacturing apparatus.  ‘902 in view of ‘462 doesn’t teach a protective glass. In the same field of endeavor, additive manufacturing, ‘242 teaches the apparatus wherein the detection device comprises and a protective glass arranged between the build plane and the scanning unit such that the radiation emitted from the consolidation zone and the radiation emitted from the adjacent zone passes through the protective glass (FIG 6 item 603, paragraph 0058) for the benefit of reducing the reflected light from the weld pool and protecting the detector elements.  A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘902 in view of ‘462 with those of ‘242 for the benefit of protecting the detector and reducing glare detected.
Regarding claim 3, ‘902 teaches the apparatus wherein the detection device is configured to detect a temperature of the at least one consolidation zone and/or the at least one adjacent zone and/or to determine a temperature gradient between the at least one consolidation zone and the at least one adjacent zone (paragraph 0025).  
 Regarding claim 7, ‘902 teaches the apparatus further comprising a data storage configured to store at least one parameter, corresponding to a temperature and/or a temperature gradient (paragraph 31). 
Regarding claim 9, ‘902 teaches the apparatus wherein the detection device is synchronized with a beam source of the energy beam, in that the at least one consolidation zone and/or the at least one adjacent zone is imaged onto the optical sensor of the detection device (FIG 2 item 9).  
Regarding claim 10, ‘902 doesn’t teach an apochromat. In the same field of endeavor, additive manufacturing, ‘242 teaches the apparatus wherein the optical sensor comprises at least one optical element comprising an apochromat, configured to image the at least one consolidation zone and/or the at least one adjacent zone (FIG 6 item 603) for the benefit of reducing the reflected light from the weld pool and protecting the detector elements (paragraph 0058).  A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘902 in view of ‘462 with those of ‘242 for the benefit of protecting the detector and reducing glare detected.
Regarding claim 11, ‘902 does not teach a pyrometer. In the same field of endeavor, additive manufacturing, ‘462 teaches the apparatus wherein the optical sensor comprises at least one ratio pyrometer camera (TABLE, pg 9) for the benefit of assaying the thermal situation of an additive manufacturing process. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘902 with those of ‘462 for the benefit of monitoring the thermal state of an additive manufacturing apparatus.  
 Regarding claim 13, ‘902 teaches the detection device for the apparatus wherein the detection device is configured to detect radiation emitted from at least one adjacent zone adjacent to the consolidation zone or radiation emitted from the consolidation zone and radiation emitted from the adjacent zone (paragraph 0025).  
Regarding claim 19, ‘902 teaches the apparatus wherein the detection device is synchronized with at least one beam deflection unit configured to guide the energy beam over the build plane (FIG 2 item 9).
Claims 4-6, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over ‘902 as applied to claim 3 above, and further in view of U.S. Patent Application Publication 2004/0200816 to Chung et al. (‘816 hereafter).
Regarding claim 4, recitations of intended use of a claimed apparatus are not considered to confer patentable distinctions over the prior art. (See MPEP 2114(II) for more information)
Regarding claim 5, ‘902, recitations of intended use of a claimed apparatus are not considered to confer patentable distinctions over the prior art. (See MPEP 2114(II) for more information)
Regarding claim 6, recitations of intended use of a claimed apparatus are not considered to confer patentable distinctions over the prior art. (See MPEP 2114(II) for more information)
Regarding claim 17, recitations of intended use of a claimed apparatus are not considered to confer patentable distinctions over the prior art. (See MPEP 2114(II) for more information)
Regarding claim 18, recitations of intended use of a claimed apparatus are not considered to confer patentable distinctions over the prior art. (See MPEP 2114(II) for more information)
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over ‘902 as applied to claim 9 above, and further in view of U.S. Patent Application Publication 2004/0251242 to Jeong-Hun Suh (‘242 hereafter).
  Regarding claim 12, ‘902 doesn’t teach a protective glass. In the same field of endeavor, ‘242 teaches the apparatus further comprising a protective glass arranged between the build plane and the detection 4device (FIG 6 item 603), wherein a transmittance spectrum of the protective glass ranges from 170 nm to 5000 nm (paragraph 0058) for the benefit of protecting the detector. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘902 with those of ‘242 for the benefit of protecting the detector from splatter. Since the prior art detector is disclosed to be an infrared detector, the claimed range overlaps with the prior art range. Where ranges claimed overlap or lie within those described by the prior art, a prima facie case of obviousness exists.
Response to Arguments
In support of the patentability of the instant application, applicant has argued that the previously and above applied prior art does not teach or properly suggest the “detection device configured to . . . receive from the build plane along a radiation optical beam path that diverges from the optical beam path that the energy beam travels, the radiation that is emitted from the at least one consolidation zone and/or the at least one adjacent zone. . . .” This argument is not persuasive because the prior art radiation optical beam path diverges from the optical beam path in at least the ‘902 reference at mirror 16 (Fig 2, item 16).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JPR/             Examiner, Art Unit 1743                                                                                                                                                                                           



/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743